AGREEMENT



            This Agreement is entered into this 24th day of August, 2004 by and
between Internal Equity Partners (hereinafter IEP) and Aero Marine Engine, Inc.,
a Nevada corporation (hereinafter Aero Marine). 




RECITALS



1.         Whereas, IEP has entered into an Agreement to market and purchase of
technology with Transporter, and;                        

            Whereas Aero Marine wishes to acquire the rights of IEP in the
Marketing and Purchasing Agreement and;

            Whereas IEP is willing to assign their position in the contract with
Transporter, and;



            Whereas the parties intend for this to be a tax-free transfer under
the provisions of the Internal Revenue Code as applicable,





            Now therefore it is hereby agreed as follows;

           a.         IEP hereby assigns all of their right, title and interest
in the Agreement of August 23, 2004 between IEP and Transporter, to Aero Marine.

          b.        In consideration, thereof, Aero Marine agrees to issue to
IEP 25,000,000 shares of stock in Aero Marine to IEP.  
                                          

/s/ Benjamin Langford                          
Benjamin Langford, President
Aero Marine Engine, Inc.





/s/ Samuel J. Higgins                                        
Samuel J. Higgins, Managing Director
International Equity Partners

